Citation Nr: 0912325	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  08-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for skin rash.

2.  Entitlement to service connection for heart disease with 
hypertension to include as secondary to the service-connected 
disability of post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to March 
1973, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In December 2008, the Veteran appeared and testified at the 
Board's central offices in Washington, DC before the 
undersigned acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. §§ 
7101(c), 7102 (West 2002).  A transcript of the hearing is of 
record.

The issues of service connection for heart disease with 
hypertension to include as secondary to the service-connected 
disability of post traumatic stress disorder (PTSD) and 
entitlement to an increased rating for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  At his December 2008 hearing before the Board, the 
Veteran withdrew his appeal concerning entitlement to service 
connection for skin rash.  

2.  The Veteran experienced combat service during active duty 
in Vietnam.

3.  Right ear hearing loss was not manifested during the 
Veteran's active duty service or for many years after 
separation from service, nor is right ear hearing loss 
otherwise related to such service.

4.  Tinnitus was not manifested during the Veteran's active 
duty service or for many years after separation from service, 
nor is tinnitus otherwise related to such service.

5.  Left ear hearing loss was clinically noted upon the 
Veteran's entry into service.  

6.  The relevant medical evidence clearly and convincingly 
rebuts the presumption that the Veteran's left ear hearing 
loss was aggravated during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for skin rash 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Tinnitus was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
during the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.306, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

In July 2008, the Veteran submitted a VA Form 9 (Substantive 
Appeal) perfecting his appeal as to the issue of entitlement 
to service connection for skin rash, as identified in the 
June 2008 statement of the case. 

In December 2008, a hearing was held at the central offices 
of the Board before the undersigned acting Veterans Law Judge 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  The transcript of the 
hearing shows that the appellant withdrew the appeal for the 
claim of entitlement to service connection for skin rash.  
The oral statement, when transcribed, became a "writing." 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the 
Board finds that the appeal for this claim has been 
withdrawn.  38 C.F.R. § 20.204.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for skin rash, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning this issue.  Consequently, the Board 
therefore has no jurisdiction to review this issue.

Accordingly, the issue of entitlement to service connection 
for skin rash is dismissed.




Service connection for bilateral hearing loss and tinnitus

The Veteran contends that he incurred acoustic trauma during 
combat in Vietnam and that such acoustic trauma caused his 
current bilateral hearing loss disability and tinnitus.  
While the Veteran clearly engaged in combat in Vietnam, there 
is no competent medical evidence of a nexus between his 
diagnosed hearing loss and tinnitus and military service.  It 
is upon this basis that the claim is denied.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998) ((In order to establish service connection, there 
must be (1) evidence of an injury in military service or a 
disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the Veteran's current disability and the 
in-service event.)). 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The laws and regulations do not require in service complaints 
of or treatment for hearing loss in order to establish 
service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).


The Veteran contends that he incurred acoustic trauma during 
combat in Vietnam and that such acoustic trauma caused his 
current hearing loss disability and tinnitus.  

Initially the Board notes that there is no indication of any 
complaints of hearing loss or tinnitus during the Veteran's 
active duty service.  The Veteran's March 1971 induction 
examination report reveals normal hearing according to VA 
standards for the right ear and a moderate hearing loss at 
4000 Hz of 45 decibels for the left ear.  The Veteran's 
January 1973 discharge examination report shows that the 
Veteran had normal hearing bilaterally according to VA 
standards, with the left ear showing 0 decibels at 4000 Hz.  

VA treatment records are silent for complaints or treatment 
of hearing loss or tinnitus.  Post-service private medical 
records obtained by VA are silent for complaints or treatment 
of hearing loss or tinnitus.  The Board notes that an October 
1994 VA examination report for PTSD indicates that the 
Veteran reported working for several years as a meat cutter 
before service and then working as a meat cutter after 
service for some 20 years.  The first reference to any 
hearing loss and tinnitus disability is not until a June 2007 
VA audiological examination.  

The June 2007 VA examination report shows that the Veteran 
reported acoustic trauma from combat in service, including 
exposure to light weapons, howitzers, mortar rounds and 
machine guns.  The Veteran reported post-service occupational 
noise exposure as a meat cutter and no recreational noise 
exposure of note.  The Veteran reported bilateral constant 
tinnitus, but the examiner noted that no date or circumstance 
of onset was provided.  The examiner diagnosed the Veteran 
with a current bilateral hearing loss disability which meets 
VA's regulatory definition of a hearing loss disability and 
diagnosed tinnitus.  The examiner opined that it was at least 
as likely as not that the Veteran's tinnitus was due to the 
same etiology as his hearing loss.  She then opined that 
after a review of the Veteran's claims file it was less 
likely than not that his hearing loss disability originated 
during his military service.  

There are no other competent medical opinions of record 
addressing the etiology of the Veteran's bilateral hearing 
loss and tinnitus.

The evidence of record clearly demonstrates that the Veteran 
suffers from current bilateral hearing loss and tinnitus 
disabilities.  The Board must now turn its inquiry to the 
etiology of his conditions.  

With respect to the claims of right ear hearing loss and 
tinnitus, the Board recognizes the Veteran's current 
disabilities and does not dispute the Veteran's contentions 
regarding noise exposure during active duty service. 
Nevertheless, there is no indication of any complaints of, 
diagnosis of, or treatment for right ear hearing loss or 
tinnitus until 2007, more than 33 years after discharge from 
active duty service.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  This evidence, coupled with the Veteran's reported 20 
year post-service history of occupational noise exposure to 
saws and grinders as a meat cutter, weighs against his 
claims.  Moreover, the only competent medical evidence of 
record which addresses the etiology of the Veteran's current 
right ear hearing loss and tinnitus disabilities also weighs 
against his claims.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not applicable, and service connection for 
right ear hearing loss and tinnitus must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the issue of left ear hearing loss, the Board 
notes that every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304. The presumption 
of soundness at entry into service attaches only where there 
has been an induction examination in which the claimed 
disability was not detected.  

In the case at hand, the Board notes that the Veteran 
displayed a moderate hearing loss at 4000 Hz for the left ear 
on his March 1971 entrance examination report.  As such, the 
presumption of soundness does not attach with respect to the 
issue of left ear hearing loss.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003.  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995). In such a case, '[a] preexisting injury or disease 
will be considered to have been aggravated by active . . . 
service, where there is an increase in disability during such 
service . . . .'  38 C.F.R. § 3.306(a).  

The Veteran appears to be contending that explosions and 
noise during combat in Vietnam resulted in acoustic trauma 
that aggravated his pre-existing left ear hearing problem.  
Because the Veteran is the recipient of the Combat 
Infantryman's Badge, he is presumed to have combat service. 
Additionally, the Veteran is alleging that he incurred 
acoustic trauma in a combat situation. 

In the case of Veterans of combat, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  See 38 U.S.C.A § 1154(b); 38 
C.F.R. § 3.304(d). Thus, the Board finds that the Veteran's 
account of acoustic trauma during combat is satisfactory lay 
evidence of an in-service event. 

Moreover, in determining whether aggravation of a pre-
existing disability occurred, the Board must give '[d]ue 
regard . . . [to] the places, types, and circumstances of 
service and particular consideration will be accorded combat 
duty and other hardships of service,' and '[t]he development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
. . . will establish aggravation of a disability.'  38 C.F.R. 
§ 3.306(b)(2).  

Although it is not clear if "acoustic trauma" qualifies as 
a "symptomatic manifestation" as defined by 38 C.F.R. 
§ 3.306(b)(2), after resolving any benefit of the doubt in 
favor of the Veteran under the provisions of 38 U.S.C.A. 
§ 5107(b), the Board finds the Veteran's acoustic trauma in 
service is a symptomatic manifestation of left ear hearing 
loss.  Therefore, a presumption of aggravation attaches.  

Once the presumption of aggravation attaches, VA has the 
burden to rebut by clear and convincing proof that there has 
been no increase in the severity of the pre-existing 
condition, thereby establishing lack of a statutory 
requirement, or that any increased was the result of natural 
progression.  Jensen v. Brown, 19 F.3d 1413, 1416.

The most probative evidence weighing against a finding of 
aggravation is the Veteran's separation examination report 
which shows improved hearing in the left ear as compared to 
the entrance examination report.  Specifically, the Veteran's 
induction examination report revealed normal hearing 
according to VA standards for the right ear and a moderate 
hearing loss at 4000 Hz of 45 decibels for the left ear.  The 
Veteran's discharge examination report shows that the Veteran 
had normal hearing bilaterally according to VA standards, 
with the left ear showing 0 decibels at 4000 Hz.  Stated in 
the alternative, not only was there not a worsening of his 
left ear hearing loss over the course of his military 
service, it appears that the Veteran's left ear hearing 
actually improved during his military service. As there is no 
evidence of any complaints of left ear hearing loss during 
service, or evidence of an increase in left ear hearing loss 
during service, and there is actually a discharge examination 
reported showing improved hearing in the left ear hearing as 
compared to the entrance examination report, the Board finds 
that the competent evidence of record clearly and 
convincingly shows that the Veteran's left ear hearing loss 
did not increase in severity during service.  Accordingly, 
service connection for left ear hearing loss on an 
aggravation basis is not warranted.  38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. § 3.306.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection by a 
letter in March 2007, before the adverse rating decision that 
is the subject of this appeal.  In this March 2007 letter the 
Veteran was given the specific notice required by Dingess, 
supra.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  VA has obtained the private medical records 
identified by the Veteran.  The Veteran was also given a VA 
examination, with medical opinion, in connection with the 
claim.  The Veteran testified before the undersigned in a 
central office hearing.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support the claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

The appeal concerning the issue of entitlement to service 
connection for skin rash is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran was provided a VA heart examination and a VA 
psychiatric examination in March 2007.  The heart examiner 
diagnosed the Veteran with coronary artery disease and opined 
that it was less likely as not that the Veteran's coronary 
artery disease was caused by or a result of his PTSD.  The 
heart examiner noted that panic or anxiety episodes are known 
to increase baseline blood pressure, although the effect is 
transient and so the episodes do not by themselves cause long 
term complications.  The psychiatric examiner also opined 
that the Veteran's coronary artery disease was less likely as 
not caused by his PTSD.  The psychiatric examiner noted that 
the Veteran's PTSD can cause anxiety and anger which could 
raise his blood pressure to an extent that could cause 
coronary spasm.  The examiner commented that this can lead to 
chest pains.  

During the Veteran's December 2008 hearing, his 
representative argued that the temporary effect of PTSD on 
the Veteran's blood pressure would be enough to aggravate the 
Veteran's hypertension and cause heart problems long-term.  
The representative noted that the examiners did not deal with 
the issue of whether the Veteran's PTSD aggravated his 
hypertension and subsequent heart problems.  Under 38 C.F.R. 
§ 3.310(a), service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  The regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  This regulation was amended in October 2006 and 
the amended version appears to require a medical 
determination of the baseline severity of the disability 
before service connection by aggravation can be established.  
However, in the instant case, the Veteran filed his claim 
prior to the October 2006 amendments and can avail himself of 
the standard contained in the pre-October 2006 regulation.  
The Board finds that the question of whether the Veteran's 
service-connected PTSD aggravated his hypertension and heart 
problems is paramount in this appeal and must be addressed in 
the form of competent clinical evidence.  Therefore, the 
Board finds that a review of the Veteran's claims file by the 
examiners who provided the March 2007 opinions for purposes 
of a medical opinion addressing aggravation is necessary in 
deciding the Veteran's claim.  

The Veteran was last provided a VA psychiatric examination in 
March 2007.  During his December 2008 hearing, the Veteran 
testified that his symptoms had increased since he was 
service-connected and also since he had undergone his last VA 
examination.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2008).  Therefore, the Board finds 
that a contemporaneous and thorough VA psychiatric 
examination should be conducted to determine the current 
severity of the Veteran's PTSD.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder, which should 
include copies of this remand order and 
all service treatment records, to the VA 
physicians who conducted the March 2007 
heart and psychiatric examinations, if 
they are available (if they are not, then 
to another VA physician(s) who is 
qualified to address the issue on appeal).  
Ask the physicians to consider the entire 
record, including their previous 
examination reports, and then specifically 
address the question of whether the 
Veteran's PTSD has aggravated his 
hypertension and subsequent heart 
problems, to include coronary artery 
disease.  

The examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's diagnosed 
heart problems are related to in anyway or 
were aggravated (i.e., increased in 
disability) by the Veteran's service-
connected PTSD.  Reasons and bases for all 
opinions expressed should be provided and 
the report should include a discussion of 
the Veteran's documented medical history 
and assertions.

If the VA examiners who conducted the 
March 2007 examinations are NOT available 
to conduct the review directed herein and 
the matter is referred to another VA 
physician, then first inquire of that 
physician whether he or she requires a 
physical examination of the Veteran to 
provide the requested opinions.  If so, 
attempt to schedule the Veteran for such 
examination to facilitate the physician's 
written response to the inquiries above.  
The physician should conduct appropriate 
diagnostic testing as he or she deems is 
warranted.  Inform the Veteran that if he 
refuses to appear for an examination, his 
claim will be decided without the benefit 
of potentially favorable evidence. 

2.  The Veteran should be accorded a VA 
psychiatric examination to ascertain the 
current level of disability of his 
service-connected PTSD.  All necessary 
special studies or tests including 
psychological testing and evaluation are 
to be accomplished.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The report of examination 
should include a complete rationale for 
all opinions expressed.  

3.  Once the above actions have been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


